EXHIBIT 10.2

NTN BUZZTIME, INC.

2004 PERFORMANCE INCENTIVE PLAN

NON-EXECUTIVE EMPLOYEE INCENTIVE STOCK OPTION AGREEMENT

THIS NON-EXECUTIVE EMPLOYEE INCENTIVE STOCK OPTION AGREEMENT (this “Option
Agreement”) dated as of [                    ], 20[    ] by and between NTN
BUZZTIME, INC., a Delaware corporation (the “Corporation”), and
[                                        ] (the “Grantee”) evidences the
incentive stock option (the “Option”) granted by the Corporation to the Grantee
as to the number of shares of the Corporation’s Common Stock as set forth below.

 

Number of Shares of Common Stock:1       [            ]    Award Date:   
[                    ], 20[    ]    Exercise Price per Share:1    $   
[            ]    Expiration Date:1,2    [                    ], 20[    ]   

Vesting1,2 The Option shall vest and become exercisable as to 25% of the total
number of shares of Common Stock subject to the Option on the first anniversary
of the Award Date. The remaining 75% of the total number of shares of Common
Stock subject to the Option shall vest and become exercisable in 36
substantially equal monthly installments, with the first installment vesting on
the last day of the month following the month in which the first anniversary of
the Award Date occurs and an additional installment vesting on the last day of
each of the 35 consecutive months thereafter.

The Option is granted under the NTN Buzztime, Inc. 2004 Performance Incentive
Plan (the “Plan”) and subject to the Terms and Conditions of Non-Executive
Employee Incentive Stock Option (the “Terms”) both of which are attached to this
Option Agreement and are incorporated herein by this reference. The Option has
been granted to the Grantee in addition to, and not in lieu of, any other form
of compensation otherwise payable or to be paid to the Grantee. Capitalized
terms are defined in the Plan if not defined herein. The parties agree to the
terms of the Option set forth herein. The Grantee acknowledges receipt of a copy
of the Terms, the Plan and the Prospectus for the Plan.

 

“GRANTEE”    

NTN BUZZTIME, INC.,

a Delaware corporation

 

    Signature     By:  

 

 

    Print Name:  

 

Print Name           Title:  

 

--------------------------------------------------------------------------------

1

Subject to adjustment under Section 7.1 of the Plan.

2

Subject to early termination under Section 4 of the Terms and Section 7.4 of the
Plan



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF NON-EXECUTIVE EMPLOYEE INCENTIVE STOCK OPTION

 

1. Vesting; Limits on Exercise.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement. The Option may be exercised only to the extent the
Option is vested and exercisable.

 

  •  

Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

  •  

No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

 

 

•

 

Minimum Exercise. No fewer than 1001 shares of Common Stock may be purchased at
any one time, unless the number purchased is the total number at the time
exercisable under the Option.

 

  •  

ISO Value Limit. If the aggregate fair market value of the shares with respect
to which ISOs (whether granted under the Option or otherwise) first become
exercisable by the Grantee in any calendar year exceeds $100,000, as measured on
the applicable Award Dates, the limitations of Section 5.1.2 of the Plan shall
apply and to such extent the Option will be rendered a nonqualified stock
option.

 

2. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 4 below
or under the Plan.

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee “at
will” who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation.

 

3. Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

 

  •  

a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Committee may require from time to time,

 

1



--------------------------------------------------------------------------------

  •  

payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any
non-cash payment) in shares of Common Stock already owned by the Participant,
valued at their Fair Market Value on the exercise date, provided, however, that
any shares initially acquired upon exercise of a stock option or otherwise from
the Corporation must have been owned by the Participant for at least six
(6) months before the date of such exercise;

 

  •  

any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

 

  •  

satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator.

The Option will qualify as an ISO only if it meets all of the applicable
requirements of the Code. The Option may be rendered a nonqualified stock option
if the Administrator permits the use of one or more of the non-cash payment
alternatives referenced above.

 

4. Early Termination of Option.

4.1 Possible Termination of Option upon Change in Control. The Option is subject
to termination in connection with a Change in Control Event or certain similar
reorganization events as provided in Section 7.4 of the Plan.

4.2 Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 4.1 above, if the Grantee ceases to be employed by or ceases
to provide services to the Corporation or a Subsidiary, the following rules
shall apply (the last day that the Grantee is employed by or provides services
to the Corporation or a Subsidiary is referred to as the Grantee’s “Severance
Date”):

 

  •  

other than as expressly provided below in this Section 4.2, (a) the Grantee
shall have until the date that is ninety (90) days after his or her Severance
Date to exercise the Option (or portion thereof) to the extent that it was
vested as of the Severance Date, (b) the Option, to the extent not vested as of
the Severance Date, shall terminate on the Severance Date, and (c) the Option,
to the extent exercisable for the ninety (90) day period following the Severance
Date and not exercised during such period, shall terminate at the close of
business on the last day of the ninety (90) day period;

 

  •  

if the termination of the Grantee’s employment or services is the result of the
Grantee’s death or Total Disability (as defined below), then (a) the Grantee (or
his beneficiary or personal representative, as the case may be) shall have until
the date that is 6 months after the Grantee’s Severance Date to exercise the
Option, (b) the Option, to the extent not vested as of the Severance Date, shall
terminate on the Severance Date, and (c) the Option, to the extent exercisable
for the 6 month period following the Severance Date and not exercised during
such period, shall terminate at the close of business on the last day of the 6
month period;

 

2



--------------------------------------------------------------------------------

  •  

if the Grantee’s employment or services are terminated by the Corporation or a
Subsidiary for Cause (as defined below), the unexercised portion of the Option,
if any, (whether vested or not) shall terminate on the Severance Date.

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).

For purposes of the Option, “Cause” means that the Grantee:

 

  (1) has been negligent in the discharge of his or her duties to the
Corporation or any of its Subsidiaries, has refused to perform stated or
assigned duties or is incompetent in or (other than by reason of a disability or
analogous condition) incapable of performing those duties;

 

  (2) has been dishonest or committed or engaged in an act of theft,
embezzlement or fraud, a breach of confidentiality, an unauthorized disclosure
or use of inside information, customer lists, trade secrets or other
confidential information; has breached a fiduciary duty, or willfully and
materially violated any other duty, law, rule, regulation or policy of the
Corporation, any of its Subsidiaries or any affiliate of the Corporation or any
of its Subsidiaries; or has been convicted of a felony or misdemeanor (other
than minor traffic violations or similar offenses);

 

  (3) has materially breached any of the provisions of any agreement with the
Corporation, any of its Subsidiaries or any affiliate of the Corporation or any
of its Subsidiaries; or

 

  (4) has engaged in unfair competition with, or otherwise acted intentionally
in a manner injurious to the reputation, business or assets of, the Corporation,
any of its Subsidiaries or any affiliate of the Corporation or any of its
Subsidiaries; has improperly induced a vendor or customer to break or terminate
any contract with the Corporation, any of its Subsidiaries or any affiliate of
the Corporation or any of its Subsidiaries; or has induced a principal for whom
the Corporation, any of its Subsidiaries or any affiliate of the Corporation or
any of its Subsidiaries acts as agent to terminate such agency relationship.

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 4.1. The Administrator shall be
the sole judge of whether the Grantee continues to render employment or services
for purposes of this Option Agreement.

Notwithstanding any post-termination exercise period provided for herein or in
the Plan, the Option will qualify as an ISO only if it is exercised within the
applicable exercise periods for ISOs under, and meets all of the other
requirements of, the Code. If the Option is not exercised within the applicable
exercise periods for ISOs, or does not meet such other requirements, the Option
will be rendered a nonqualified stock option.

 

5. Non-Transferability.

The Option and any other rights of the Grantee under this Option Agreement
and/or the Plan are nontransferable and exercisable only by the Grantee, except
as set forth in Section 5.7 of the Plan.

 

3



--------------------------------------------------------------------------------

6. Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 6.

 

7. Plan.

The Option and all rights of the Grantee under this Option Agreement are subject
to, and the Grantee agrees to be bound by, all of the terms and conditions of
the Plan. In the event of a conflict or inconsistency between the terms and
conditions of this Option Agreement and of the Plan, the terms and conditions of
the Plan shall govern. The Grantee agrees to be bound by the terms of the Plan
and this Option Agreement (including these Terms). The Grantee acknowledges
having read and understanding the Plan, the Prospectus for the Plan, and this
Option Agreement. Unless otherwise expressly provided in other sections of this
Option Agreement, provisions of the Plan that confer discretionary authority on
the Board or the Administrator do not and shall not be deemed to create any
rights in the Grantee unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 

8. Entire Agreement.

This Option Agreement (including these Terms) and the Plan together constitute
the entire agreement of the Corporation and the Grantee and supersede all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof. The Plan and this Option Agreement may be
amended pursuant to Section 8.6 of the Plan. Such amendment must be in writing
and signed by the Corporation. The Corporation may, however, unilaterally waive
any provision hereof in writing to the extent such waiver does not adversely
affect the interests of the Grantee hereunder, but no such waiver shall operate
as or be construed to be a subsequent waiver of the same provision or a waiver
of any other provision hereof.

 

9. Governing Law.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

 

10. Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to
Section 7.4 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

 

4



--------------------------------------------------------------------------------

11. Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

12. Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

5